DETAILED ACTION
Claims 1, 3-8, 10-15, 17-23 are pending. Claims 2, 9 and 16 are cancelled.
Assignee: Huawei
Priority: 11/30/2015(Foreign, CN)


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-23  are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 8 and 15 each contain the following limitations that distinguish the claims from the prior art:
“…A method for generating a virtual machine snapshot, the method comprising: suspending a virtual machine according to a received snapshot command; enabling write protection on a memory page of the virtual machine in a user mode, wherein the write protection causes the memory page to be blocked in a kernel mode and a write protection exception to be processed in the user mode, and wherein the write protection is enabled on the memory page using a userfaultfd interface; storing the memory page to a snapshot file before the memory page is contaminated; and restoring the virtual machine after storing the memory page to the snapshot file…”. 
A related prior art is Schneider(20100223613) where the method involves using a computing device for loading a process into a virtual machine operating under the control of a hypervisor communicatively interfaced with an operating system kernel. A subset of an Application Programming Interface (API) at the computing device is exposed to the virtual machine. The process to interface with the operating system kernel via the subset of the API is also performed. The loaded process is then executed in the virtual machine.  It uses virtual machines to provide enhanced process isolation, improved process control and improved process security within the computing device when compared to conventional mechanisms. Ensures that the virtual machines are automatically destroyed, cleaned up or eliminated by the hypervisor once a process assigned to and executing within a particular virtual machine terminates.  The limitations however distinguish the claims from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132